Citation Nr: 0917696	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than November 20, 
2000, for the grant of dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to March 
1975.  He died in April 1999.  The appellant is seeking 
entitlement to benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to an earlier effective date for the grant of DIC 
benefits.  

In April 2009, the appellant testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
Veteran died on April [redacted], 1999, due to metastatic myeloma.  

2.  The appellant filed a claim for entitlement to DIC 
benefits, to include service connection for cause of the 
Veteran's death, on November 20, 2000.  

3.  Entitlement to dependency and indemnity compensation 
(DIC) for the cause of the Veteran's death was granted by the 
RO in a June 2001 rating decision, effective from November 
20, 2000.  

4.  The appellant was notified of the RO's determination in 
July 2001, and she did not file a timely notice of 
disagreement (NOD) to initiate an appeal within one year of 
the notice.  Thus, the June 2001 rating decision became 
final.  

5.  There are no facts in dispute with regard to the 
appellant's claim for an earlier effective date for the grant 
of DIC.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision granting entitlement to DIC 
for cause of the Veteran's death, effective from November 20, 
2000, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2008).

2.  An effective date earlier than November 20, 2000, for the 
grant of DIC for the cause of the Veteran's death is denied 
as a matter of law.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, there is no dispute as to the facts in issue.  
As discussed below, the appellant did not initiate an appeal 
within one year after the June 2001 rating decision which 
granted entitlement to DIC based upon the Veteran's service-
connected death, and there are no other factual disputes 
which may impact the appellant's claim for an earlier 
effective date for the grant of DIC.  Instead, as discussed 
below, the appellant believes she should be granted an 
earlier effective date on equitable grounds, because the 
Government did not notify her or the Veteran of their 
potential eligibility for benefits based upon the Veteran's 
service in Vietnam.  

The Board, however, must follow the law, and denial of this 
claim is based entirely on applicable law.  38 U.S.C.A. §§ 
501(a), 7104(c), 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.400, 19.5 (2008).  There is no reasonable possibility 
that any notice and development assistance would further the 
appellant's claim, and any deficiencies in VCAA notice are 
thus moot.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

Nevertheless, the RO sent the appellant a letter in June 2004 
that informed her of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  In response, the 
appellant submitted the Veteran's medical records, which 
showed treatment for multiple myeloma before his death.  The 
appellant was also afforded an opportunity to set forth her 
contentions at the videoconference hearing before the 
undersigned in April 2009.  It appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that VA's duty to 
assist has been satisfied and no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

The appellant is seeking entitlement to an effective date 
earlier than November 20, 2000, for the grant of DIC benefits 
for cause of the Veteran's death.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  The U.S. Court of Appeals for 
Veterans Claims has recognized that the effective date of a 
reopened claim cannot be prior to the date of claim.  See 
Sears v. Principi, 16 Vet. App. 244, 248 (2002), aff'd, 349 
F.3d 1326 (Fed. Cir. 2003) (holding that the effective-date 
statute, 38 U.S.CA. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monetary benefits no earlier than the date that the 
claim for reopening was filed).  

The effective date of death benefits based upon service-
connected death after separation from service shall be the 
first day of the month in which the veteran's death occurred 
if claim is received within 1 year after the date of death; 
otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(c)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows: "(a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."  

As noted, the facts in this case are not in dispute.  
According to the official certificate of death, the Veteran 
died on April [redacted], 1999, due to metastatic myeloma.  In 
November 2000, the appellant filed her original claim for 
entitlement to DIC benefits, to include service connection 
for cause of the Veteran's death.  In a rating decision dated 
June 2001, the RO granted entitlement to DIC benefits for the 
cause of the Veteran's death, effective from November 20, 
2000, the date the appellant's claim was received by the RO.  
The appellant was notified of the RO's decision in July 2001, 
and she was informed that payment of benefits would begin on 
December 1, 2000, as the law requires payments to begin the 
first day of the month after entitlement is established.  38 
C.F.R. § 3.31.  The appellant was also informed that, if she 
did not agree with the decision, she had one year from the 
date of the letter to appeal the decision.  

The Board has carefully reviewed the evidentiary record and 
finds the appellant did not submit a timely notice of 
disagreement with respect to the June 2001 rating decision.  
In January 2004, she submitted a written statement purporting 
to be an NOD as to the June 2001 rating decision.  However, 
that statement was received more than one year after the June 
2001 decision, and the RO properly informed the appellant 
that no further action would be taken on her request for an 
appeal because her attempted NOD had not been timely filed.  
There is no communication of record, dated within one year of 
the June 2001 rating decision, which shows the appellant 
expressed disagreement with the June 2001 decision and 
desired to contest the result.  See 38 C.F.R. § 20.201.  As a 
result, the Board finds the appellant did not file a timely 
NOD to initiate an appeal as to the RO's June 2001 decision 
within one year after the July 2001 notification and, thus, 
the June 2001 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

In April 2004, the appellant submitted a statement regarding 
her DIC claim, which the RO construed as an informal claim 
for entitlement to an earlier effective date for the grant of 
DIC.  In September 2004, the RO denied the appellant's 
earlier-effective-date claim, on the basis that she did not 
file her initial DIC claim until November 20, 2000, which was 
more than one year after the Veteran's death, and therefore 
the proper effective date for the grant of DIC was November 
20, 2000, the date of receipt of her claim.  

The appellant has asserted that the grant of DIC should be 
effective from the date the Veteran was diagnosed with 
multiple myeloma, in November 1992, or, in the alternative, 
the date of his death, in April 1999.  The appellant has 
argued that she and the Veteran did not file claims for 
benefits earlier because VA did not make them aware that the 
Veteran was eligible for presumptive service connection for 
multiple myeloma due to his service in Vietnam and, for these 
reasons, an earlier effective date for the grant of DIC 
should be granted.  

Turning to the merits of the claim, the Board notes, at the 
outset, that there is no indication in the record that the 
Veteran filed a claim for entitlement to service connection 
for multiple myeloma, or any other disability, before he died 
in April 1999.  Indeed, the appellant testified that the 
Veteran did not file a claim for benefits before his death 
because he was not made aware that he was entitled to 
presumptive service connection for multiple myeloma based 
upon his service in Vietnam.  In this regard, VA's 
Adjudication Procedure Manual, M21-1, Part VI, para. 7.20, 
previously reflected that multiple myeloma was made subject 
to presumptive service connection, as related to herbicide 
exposure, effective June 9, 1994, after the Veteran was 
initially diagnosed with multiple myeloma in November 1992.  
The Board notes that Manual M21-1 has been rescinded and 
reissued as amended in a manual rewrite (MR).  The list of 
diseases which may be presumptively service connected due to 
herbicide exposure now appears at M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 28e.

Unfortunately, the Veteran had never filed a claim for 
service connection for multiple myeloma during his lifetime, 
and as a result he had never received information from VA as 
to his eligibility for presumptive service connection due to 
his Vietnam service.  If the Veteran had filed a claim, his 
surviving spouse could have been eligible to receive accrued 
benefits, under 38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2008).  However, an accrued-benefits 
claim may be filed only when a veteran had a claim pending at 
the time of his death or was entitled to benefits under an 
existing rating or decision, which is not shown by the facts 
of the present case.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Because the Veteran 
had not filed a claim, there is no basis for an effective 
date of benefits from the date he was diagnosed with multiple 
myeloma, in November 1992.  

Review of the record reveals the appellant did not file a 
claim for DIC benefits until November 20, 2000, which was 
more than one year after the Veteran died in April 1999.  
There is no indication that the appellant submitted any 
communication to the RO requesting entitlement to DIC 
benefits within the year immediately following the Veteran's 
death.  The Board has considered the appellant's assertion 
that she was not made aware of her eligibility for benefits 
until more than one year after the Veteran's death; 
unfortunately, however, a claim must be received in order for 
death benefits to be authorized.  See 38 C.F.R. § 3.152.  
Therefore, because the appellant's claim for DIC benefits was 
received by the RO on November 20, 2000, this is the earliest 
date from which the appellant's claim for DIC may be granted.  
Therefore, the Board concludes that the effective date 
assigned bythe RO, i.e., November 20, 2000, is proper under 
applicable law and regulation.  See 38 C.F.R. § 3.400(c)(2).  

Moreover, the Court of Appeals for Veterans Claims (CAVC) 
holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
dictates that the appellant's claim for an earlier effective 
date must fail.  Because the appellant did not appeal the 
effective date assigned for the grant of DIC within one year 
of the June 2001 rating decision, her April 2004 informal 
claim for an earlier effective date for the grant of DIC 
benefits is considered a "freestanding" claim for an 
earlier effective date, which the Court has held cannot be 
raised because it "vitiates the rule of finality."  See 
Rudd, 20 Vet. App. at 300.  A final decision can only be 
overcome by a request for revision based on clear and 
unmistakable error (CUE), or by a request to reopen the 
previously final decision based upon new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 
3.105(a), 3.156(a).  Because the proper effective date for an 
award of DIC based on a claim to reopen can be no earlier 
than the date on which that claim was received, only a 
request for revision premised on CUE could result in the 
assignment of an earlier effective date.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2); Leonard v. Nicholson, 405 
F.3d 1333 (2005). 

The appellant's request herein may not be reasonably 
construed as a claim based upon CUE, and the RO has not 
developed the issue as such.  Therefore, the Board finds no 
allegation of fact or law upon which relief may be granted.

The governing law in this case is clear and the facts in this 
case are not in dispute.  The effective date of death 
benefits based upon a service-connected death after 
separation from service shall be the first day of the month 
in which the veteran's death occurred if claim is received 
within 1 year after the date of death; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(c)(2).  The appellant 
did not submit a claim for DIC benefits until more than one 
year after the Veteran's death and, thus, entitlement to DIC 
was properly made effective from November 20, 2000, the date 
of receipt of the claim.  

The appellant requests an earlier effective date for the 
grant of DIC because VA did not make her aware of her 
eligibility to such benefits.  In essence, she requests 
entitlement to an earlier effective date as a matter of 
equity, not based on the law.  The Board has considered the 
appellant's contentions and has considered every possible 
basis upon which to grant an earlier effective date.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis where 
contrary to law.  See 38 U.S.C.A. §§ 503, 7104; see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

When the law is dispositive against a claim, as here, the 
claim must be denied or the appeal terminated.  Sabonis, 6 
Vet. App. at 430.  The appellant has not alleged any 
entitlement to an earlier effective date under the applicable 
law, and there is no basis in the law for entitlement to the 
benefits sought.  Thus, there is no legal entitlement under 
the law to the benefit sought, and the appeal must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  



ORDER

Entitlement to an effective date earlier than November 20, 
2000, for the grant of DIC for cause of the Veteran's death 
is denied as a matter of law.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


